Citation Nr: 0429039	
Decision Date: 10/21/04    Archive Date: 10/28/04	

DOCKET NO.  03-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee





THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on April 2, 2002.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1994 to 
June 2000.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from adverse determinations issued 
by the Department of Veterans Affairs (VA) Medical Center 
(MC) in Mountain Home, Tennessee, which denied payment of 
$1,571 of medical expenses for treatment received by the 
veteran at the White County Community Hospital Emergency Room 
on April 2, 2002.  In April 2004, the Board remanded this 
case to the VAMC for adjudication of the claim under the 
alternate theory of entitlement provided by the Veterans 
Millenium Health Care and Benefits Act, which became 
effective in May 2000, in accordance with 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2004).  The Board 
also requested the VAMC to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The file has now been returned to the Board, and there is no 
evidence that the VAMC forwarded appropriate notice of VA's 
enhanced duties to assist and notify under VCAA as required 
in the earlier remand.  Additionally, there is evidence that 
the VAMC authorized payment of $290.83 of the total bill of 
$1,571, but there is a complete absence of any explanation as 
to why this amount was paid other than "charges exceed our 
fee schedule or maximum allowable amount."  This allowance 
did not constitute a complete grant of the benefits sought on 
appeal, yet the VAMC failed to provide the veteran a 
Supplemental Statement of the Case with an explanation of the 
reasons and bases for the actions taken.  No claims folder 
was returned to the Board along with the VAMC medical expense 
file, so that Board is unable to review the claim for payment 
of unauthorized medical expenses in light of the veteran's 
service-connected disabilities and treatment provided by VA 
therefor.  

For these reasons the Board strongly considered returning 
this appeal to the VAMC for another attempt at compliance 
with the requirements of VCAA and the development requested 
in the earlier remand.  The Board finds, however, that 
allowance of the remaining benefit on appeal is expedient, 
and consistent with the governing laws and regulations and 
limited evidence on file.  


FINDING OF FACT

The veteran's private emergency room medical treatment for 
severe abdominal pain on April 2, 2002, was for an 
adjudicated service-connected disability, was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to health, and other VA or Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable or practical.  


CONCLUSION OF LAW

The criteria for an award of the remaining amount of unpaid, 
unauthorized medical expenses of $1,280.17, if not otherwise 
covered by insurance or other health-care coverage, have been 
met.  38 U.S.C.A. § 1728 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The Board 
finds that the veteran in this appeal has not been provided 
any notice of VCAA or the enhanced duties to assist or 
notify.  Because this decision, however, results in a 
complete grant of the remaining benefits sought on appeal, 
the Board finds any error in proceeding in the absence of 
VCAA compliance to be harmless.

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such care or 
services for which such veterans have made payment, from 
sources other than VA, where (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, (2) such care or 
services were rendered to a veteran in need thereof for an 
adjudicated service-connected disability, and (3) Department 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a).  In any case where reimbursement would be in 
order, VA may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
to the hospital or other facility furnishing the care or 
services.  Id. at (b). 

Analysis:  Although there is no claims folder for evaluation 
of the veteran's service-connected disability , the VAMC 
acknowledges that the veteran is in receipt of an allowance 
of service connection for malignant neoplasm with a 
30 percent evaluation.  

In written statements, the veteran has explained that prior 
to her separation from service, she was diagnosed as having 
cervical cancer and underwent surgery.  Although the surgery 
was successful, she had severe abdominal pain for the year 
that followed and underwent a second surgery at the VAMC in 
April 2001.  She reports having chronic abdominal pain which 
has continued since that time.  In April 2002, the veteran 
was driving to attend her brother's funeral in Texas when she 
started having abdominal pain.  The pain got worse, and she 
turned around with the intention of returning to the VAMC 
emergency room which was about four hours distant.  While 
attempting to reach the VAMC, the pain became so severe she 
began to panic.  When she was still approximately two hours 
away from the VAMC, she began to feel dizzy and so she 
reported to the next available emergency room (ER) which she 
viewed from the highway.  She presented for treatment and 
recalls passing out and waking up several times.  They 
provided certain diagnostic treatment and X-ray studies.  She 
later left and rested in her vehicle for a period of time 
until the pain subsided sufficiently and she returned home.  
The fee for services provided at the White County Community 
Hospital was $1,571.  

There are on file two forms which address the issues 
presented in this appeal.  In August 2002, a physician's 
assistant (PA) indicated that the treatment provided the 
veteran at the White County Community Hospital was for a 
service-connected disability.  The PA circled "no" for 
whether the treatment was emergent and circled "yes" for 
whether VA facilities were feasibly available.  In October 
2002, another individual, purported by the one-page form to 
be a staff physician, also concluded that the private 
treatment provided the veteran was for her service-connected 
disability, and this individual also circled "no" for 
whether treatment was emergent and "yes" for whether VA 
facilities were feasibly available.

Records of the veteran's emergency treatment at the White 
County Community Hospital document that she presented to the 
ER complaining of abdominal pain.  She appeared to have 
moments of loss of consciousness.  She was considered 
sufficiently in distress to be provided medical treatment 
including X-ray studies and multiple laboratory studies.  The 
X-ray studies confirmed the existence of numerous surgical 
clips in the pelvis.  

Although there is no discussion of the fact in the medical 
expense file, it appears clear that the veteran did not seek 
prior approval from VA for her emergency room visit in April 
2002.  Accordingly, for those private medical expenses to be 
covered by VA, those expenses must have involved treatment 
for a service-connected disability, treatment must have been 
emergent in nature, and VA facilities must not have been 
feasibly available.  

Although there is little to no discussion of the issue in the 
medical expense file, it appears clear that the veteran's 
severe abdominal pain for which she sought private medical 
treatment was directly related to her service-connected 
postoperative cervical cancer.  

The evidence against a finding that this treatment was 
emergent in nature or that VA facilities were feasibly 
available consists of two VA forms with circled findings by 
individuals whose medical qualification to render a clinical 
opinion is unclear.  Although the signature block should be 
signed by a "staff physician," one appears to have been 
endorsed by a physician's assistant and the other is simply 
unclear.  Accordingly, little weight is accorded such 
evidence because the medical qualifications of the endorsers 
is unknown, and because circled blocks on a form do not 
constitute medical opinions which reflect any form of a 
considered clinical opinion or provide any reasons and bases 
for such opinion.  

On the other hand, the veteran herself has provided several 
written statements with a detailed description of her 
personal symptoms and the events leading up to her seeking 
private medical treatment.  The evidence on file corroborates 
the veteran's service-connected postoperative cervical cancer 
with chronic abdominal pain.  The veteran reported having 
pain sufficient enough that she needed to seek immediate 
medical attention at the nearest hospital she could find, and 
although she attempted to travel far enough to reach a VAMC, 
she was unable to do so.  There is a complete absence of any 
evidence upon which to find any of the veteran's statements 
incredible or lacking in truthfulness or veracity.  The 
clinical evidence from the private treatment facility 
corroborates the veteran's severe abdominal pain and need for 
at least diagnostic studies to rule out the possibility of 
any immediate and significant risk to life or health.  

Accordingly, the Board finds that a preponderance of the 
evidence on file is in favor of the veteran's claim for 
payment of private unauthorized medical expenses incurred at 
the White County Community Hospital on April 2, 2002.  
Although two individuals at the VAMC reported their belief 
that the veteran's treatment was neither emergent in nature 
and that VA facilities were feasibly available, these 
individuals' competence to provide such opinions are unknown 
and there is a complete absence of any stated bases for these 
opinions.  That the veteran's medical treatment was emergent 
in nature is established by corroborated evidence of severe 
abdominal pain sufficient to make her seek immediate medical 
attention in a veteran whose postoperative cervical cancer is 
service connected.  While the veteran's life was not 
apparently in immediate danger, that is not the standard of 
review provided in such cases.  Pain of sufficient quality 
and quantity which is objectively demonstrated must be 
considered hazardous to health.  Although VA facilities may 
have been available some 50 to 200 miles away, the veteran's 
statements make it clear that she had attempted to reach such 
facility for a period of two hours' driving before she felt 
she could no longer continue to reach such facility.  At the 
point the veteran could no longer continue to travel by 
reason of pain, it is difficult to understand how VA 
facilities some 50 miles away were feasibly available.  
Again, the veteran's consistent credible statements are 
unrebutted by any evidence on file.  

In allowing the benefit sought by the veteran on appeal, the 
Board would note that, in September 2004, the RO previously 
approved payment of $290.83 against the total amount due of 
$1,571.  It is unclear from the evidence on file, but if any 
of the $1,571 owed by the veteran to the White County 
Community Hospital was covered by insurance or other health-
care benefits, then the award of the remaining $1,280.17 must 
be reduced by the amount of any such medical or other health-
care coverage.


ORDER

Entitlement to payment or reimbursement of the remaining 
unauthorized medical expenses of $1,280.17 incurred on April 
2, 2002, is granted, subject to offset for any amount of 
these medical expenses which were covered by medical or other 
health-care insurance of the veteran.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



